697 So. 2d 937 (1997)
Donald Eugene PRICE, Appellant,
v.
STATE of Florida, Appellee.
No. 96-01675.
District Court of Appeal of Florida, Second District.
July 30, 1997.
James Marion Moorman, Public Defender, and Cynthia J. Dodge, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Ronald Napolitano, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Donald Eugene Price's appellate counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), wherein he raised various sentencing issues. See In re Anders Briefs, 581 So. 2d 149 (Fla.1991). We affirm Price's convictions but remand the case for sentencing on count ten (grand theft) in circuit court case no. CF-95-2692A1-XX because there was no oral pronouncement of sentence for that offense. We strike a discretionary fine of $44.77 imposed at sentencing because the trial court failed to orally pronounce the statutory basis for the fine. See Reyes v. State, 655 So. 2d 111 (Fla. 2d DCA 1995) (en banc). Additionally, because the trial court failed to advise Price of his right to contest the amount of attorney's fees imposed at sentencing, he shall have thirty days from the date of the mandate to file a written objection. See § 27.56(7), Fla. Stat. (1995); Bourque v. State, 595 So. 2d 222 (Fla. 2d DCA 1992). If an objection is filed the fees should be stricken. Following a fee hearing, attorney's fees may be reimposed in accordance with the trial court's findings.
BLUE, A.C.J., and WHATLEY and QUINCE, JJ., concur.